Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the recitation of a driver for a window glass comprising a glass holder fastened to the window glass and including a connecting portion having an approximately cylindrical shape extending in an axial direction and defines a receptacle, a rail slider having a holder portion defining a through opening, a guiding region, and a sliding insert lying in the guiding region such that the connecting portion is inserted into the holder portion so that the holder portion at least partially circumferentially surrounds the connecting portion and a joining pin being inserted into the receptacle and the holder portion such that the receptacle and the holder portion each extend in a radial direction so that the receptacle is aligned with the holder portion is seen as an unobvious improvement over the art of record.  With respect to claim 10, the recitation of a vehicle window lilting mechanism to adjust a window glass comprising an actuator including a guide rail, a cable drum, and a cable and further including a glass holder which is fastened to the window glass and including a connecting portion having an approximately cylindrical shape extending in an axial direction and defining a receptacle, a rail slider including a holder portion which defines a through opening, a guiding region, and a sliding insert lying in the guiding region such that the connecting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634